Citation Nr: 0702501	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1944 to October 1947 
and from October 1950 to February 1952.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  The veteran 
and his daughter provided testimony before a Veterans Law 
Judge at the RO in June 2005; a transcript is of record.

In September 2005, the veteran's motion to advance the case 
on the docket due to his advanced age and ill health was 
granted by the Board pursuant to 38 C.F.R. § 20.900(c).  This 
case was previously before the Board in October 2005 and 
remanded for additional development and re-adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the veteran's claims file, the Board observes 
that in his May 2004 substantive appeal, he requested a 
hearing at the RO before a Veterans Law Judge and such a 
hearing was held in June 2005.  The veteran's claim was then 
certified to the Board for appellate review.  However, the 
Veterans Law Judge (VLJ) who presided over that hearing is no 
longer employed by the Board.  The veteran was apprised of 
this fact in a December 2006 letter.  He was also asked 
whether he wished to exercise his right to testify at a new 
hearing before another VLJ.  See 38 C.F.R. § 20.707.  

In a response received by the Board in January 2007, the 
veteran indicated that he wishes to testify at a new hearing 
at the RO, before a Veterans Law Judge.  Since such hearings 
are scheduled by the RO, see 38 C.F.R. § 20.704(a)), the 
Board is remanding the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge, in 
accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


